J-A24035-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RUTH J. PHILLIPS                                 IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JOHN V. D’ANNUNZIO AND VINCENT J.
D’ANNUNZIO

                            Appellants                 No. 51 EDA 2015


                    Appeal from the Order December 9, 2014
               In the Court of Common Pleas of Delaware County
                       Civil Division at No(s): 13-003249

BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY PANELLA, J.                      FILED OCTOBER 23, 2015

        Appellants, John V. D’Annunzio and Vincent J. D’Annunzio, appeal from

the December 9, 2014 order disposing of Appellee, Ruth J. Phillips’s

amended emergency petition to set aside the consent decree and release

and return assets and Phillips’s emergency petition to release escrow funds.

We vacate the lower court’s order and remand for further proceedings.

        We take the relevant history of this matter from the trial court’s Rule

1925(a) opinion.

              On May 24, 2013, Phillips filed a Complaint wherein she
        raised claims against [Appellants] for Malicious Prosecution,
        Replevin, and Quiet Title. In her Complaint, Phillips alleged that
        on March 14, 2013, she had a meeting with her employers at the
        time, John and Vincent D’Annunzio….           Phillips was the
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A24035-15


     bookkeeper for D’Annunzio and Sons. Phillips alleged that at this
     meeting, [Appellants] confronted her and accused her of stealing
     $300,000.00 from them.          Phillips further alleged that
     [Appellants] promised to not report her alleged actions to the
     Delaware County District Attorney’s Office if she gave them
     $45,166.19 and the deed to her property located at 777 Hill
     Avenue in Aston, Delaware County, Pennsylvania (the Property).
     Phillips agreed.

           On May 24, 2013, Phillips filed a Praecipe for Lis Pendens
     on the Property. On June 10, 2013, the [t]rial [c]ourt held a
     hearing on Phillips’ Writ of Seizure and/or Injunction. On the
     same date, the [t]rial [c]ourt ordered [Appellants] to return
     $45,166.19 and the deed to the Property. [Appellants] filed a
     Motion for Reconsideration of the [court’s] June 10, 2013
     [o]rder. On June 19, 2013, the [t]rial [c]ourt held a hearing on
     [Appellants’] Motion for Reconsideration. On the same date, the
     [court], pursuant to the agreement of the parties, ordered, in
     relevant part, that (1) the $45,166.19 and the deed for the
     Property are to be placed in an escrow account and (2) that
     [c]ounsel for both parties shall be the escrow agents.

            On October 8, 2013, Phillips filed an Emergency Petition
     for Contempt of the [t]rial [c]ourt’s June 19, 2013 [o]rder. On
     October 16, 2013, the [t]rial [c]ourt held [o]ral [a]rgument on
     Phillips’ Emergency Petition. On October 17, 2013, the [t]rial
     [c]ourt granted Phillips’ Petition for Contempt and scheduled a
     hearing on Phillips’ Petition for Writ of Seizure and/or Injunction
     for October 22, 2013. On October 18, 2013, [Appellants] filed a
     Motion for Reconsideration of the … October 17, 2013 [o]rder,
     which the [t]rial [c]ourt subsequently denied.

            On October 22, 2013, the parties entered into a
     Settlement and Consent Decree wherein they agreed that
     $30,000.00 be released to Phillips from the escrow account and
     the remaining terms and conditions of the [t]rial [c]ourt’s June
     19, 2013 and September 16, 2013 remain in full force and
     effect. On October 23, 2013, the [t]rial [c]ourt adopted the
     October 22, 2013 Settlement and Consent Decree as an [o]rder
     of [c]ourt. In addition, the [court] ordered that this matter be
     stayed pending the conclusion of criminal proceedings against
     Phillips related to the allegations that she took these funds from
     [Appellants].

                         *           *           *


                                    -2-
J-A24035-15


            [Relevant to the instant case,] [o]n October 27, 2014,
     Phillips filed an Emergency Petition to Set Aside Consent Decree
     and Release and Return of Assets. Phillips alleged that she
     needed funds for her defense in the criminal proceedings against
     her. The criminal trial was scheduled to begin on November 17,
     2014. On November 13, 2014, the [t]rial [c]ourt held [o]ral
     [a]rgument on Phillips’ Emergency Petition. On November 17,
     2014, Phillips filed an Amended Emergency Petition to Release
     Escrow Funds. On November 20, 2014, Phillips pled no contest
     to certain criminal charges filed against her. On November 26,
     2014, [Appellants] filed a Petition for Release of the Escrow
     Funds, which the [trial court denied].

            On December 9, 2014, the [court] held [argument] on
     Phillips’ Amended Emergency Petition. On the same date, the
     [court] … ordered that (1) the assets in the escrow account,
     $15,181.86 plus interest, be released to Phillips and (2)
     [Appellants] return the deed for Phillips’ property to Phillips with
     title insurance free of all liens and judgments but for those of
     Phillips. [Appellants’] timely appeal [followed].

Trial Court Opinion, 3/16/15 at 1-4.

     Preliminarily, we note that the trial court acknowledges in its Rule

1925(a) opinion that the decision to grant the relief requested in Phillips’s

amended emergency petition, without holding an evidentiary hearing and

setting an injunctive bond, and after Phillips’s no contest plea to the

underlying criminal charges, was precipitous.     We agree.   Accordingly, we

vacate the trial court’s December 9, 2014 order releasing the assets in the

escrow account and returning the property deed to Phillips, and remand for

an evidentiary hearing.

     Order vacated. Case remanded for further proceedings consistent with

this judgment order. Jurisdiction relinquished.




                                       -3-
J-A24035-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2015




                          -4-